Appellant requests us to again review the evidence insisting that the state's witnesses are in conflict to the extent that the conviction should not be permitted to stand. We have carefully re-examined the facts. It is not thought desirable to detail the evidence. If true it reflects a sordid condition of affairs, the recital of which would be of no benefit. We find some conflict in the testimony of prosecutrix and her brother, who testified to the act of intercourse. We think this court not authorized to hold that the jury should have discarded the evidence entirely because it was not in all respects harmonious. No defense was interposed save a plea of not guilty. Appellant did not testify and called no witnesses. His failure to take the witness stand could not be held a circumstance against him but his wife and other witnesses were present in the house when the alleged offense was committed and appellant's failure to call them may have been properly considered by the jury.
The motion for rehearing is overruled.
Overruled.